Title: [Diary entry: 5 February 1760]
From: Washington, George
To: 

Tuesday Feby. 5th. Breechy’s pains Increasg. & he appearing worse in other Respects inducd me to send for Dr. Laurie. Wrote to Mr. Ramsay Begging the favour of him to enquire in to the price of Mr. Barnes Sugar Land Tract & he informd me that the value set on it by Mr. Barnes was £400. Visited my Plantation and found to my great surprise Stephens constt. at Work. Greg and Lucy nothing better. Passing by my Carpenters that were hughing I found that four of [them] viz. George, Tom, Mike & young Billy had only hughd 120 Foot Yesterday from 10 Oclock. Sat down therefore and observd. Tom and Mike in a less space than 30 Minutes cleard the Bushes from abt. a Poplar Stock-lind it 10 Foot long and hughd each their side 12 Inches deep. Then, letting them proceed their own way—they spent 25 Minutes

   more in getting the cross cut saw standing to consider what to do—sawing the Stock of in two places—putting it on the Blocks for hughing it square lining it &ca. and from this time till they had finishd the Stock entirely; requird 20 Minutes more, so that in the Spaces of one hour and a quarter they each of them from the Stump finishd 20 Feet of hughing: from hence it appears very clear that allowing they work only from Sun to Sun and require two hour’s at Breakfast they ought to yield each his 125 feet while the days are at their present length and more in proportion as they Increase.  While this was doing George and Billy sawd 30 Foot of Plank so that it appears as clear making the same allowance as before (but not for the time requird in pilling the Stock) that they ought to Saw 180 Feet of Plank. It is to be observd here, that this hughing, & Sawing likewise was of Poplr. What may be the difference therefore between the working of this Wood and other some future observations must make known. The Weather to day was variable, often Rainy but the Wind hung chiefly between the So. & West. No Frost last Night & the Ground Vastly Rotton. Colo. Fairfax, his Lady, & Doctr. Laurie dind here. The Dr. went away afterwards but the others stayd the Evening.